Citation Nr: 0605433	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
right knee disability.  

3.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the service-connected 
right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO).   

Procedural History

The veteran served on active duty from December 1984 until 
November 1986.  

In an October 1987 rating decision the veteran was granted 
service connection for a right knee disability.  A 10 percent 
disability rating was assigned in an April 1988 rating 
decision.  

In April 2001, the RO received the veteran's claim of 
entitlement to an increased rating for his service-connected 
right knee disability, as well as claims of entitlement to 
service connection for a hip disability and low back 
disability, each claimed as secondary to the right knee 
condition.  The January  2002 rating decision denied the 
veteran's claim.  The veteran disagreed with the January 2002 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in January 2003.

This matter was previously before the Board in October 2004.  
At that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for additional development.  That development was completed.  
In September 2005, the AMC issued a SSOC which continued to 
deny the veteran's claims.  The matter has therefore been 
returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The veteran's service connected right knee disability 
manifests as subjective reports of pain, reports of rare 
occasions of give way, and range of motion of 0 to 135 
degrees.  

2.  The medical evidence includes x-ray evidence of arthritis 
in the veteran's right knee.     

3.  The competent and probative medical evidence of record 
includes x-ray evidence of mild degenerative joint disease in 
the lumbar spine and mild degenerative changes of the 
veteran's right hip.  

4.  The competent and probative medical evidence of record 
does not demonstrate that the veteran's disabilities of the 
lumbar spine and right hip are related to the veteran's 
service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of the currently assigned 10 percent for the veteran's 
right knee disability have not been met.  38 U.S.C.A. § 1155;  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for the assignment of a separate disability 
rating of 10 percent and no higher have been met for 
arthritis of the veteran's right knee.  38 U.S.C.A. § 1155;  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005); VAOPGCPREC 
23-97.  

3.  Lumbar spine and right hip disabilities were not incurred 
secondary to the veteran's service-connected right knee 
disability.  38 C.F.R. § 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected right knee disability.  Additionally, he asserts 
that he is suffering from disabilities of his lumbar spine 
and right hip which have developed as a result of his right 
knee disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the May 2002 SOC, 
the August 2003 SSOC and in the September 2005 SSOC.  

Crucially, the AOJ, as directed in the Board's October 2004 
remand,  informed the veteran of VA's duty to assist him in 
the development of his claim in a letter dated November 12, 
2004, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The November 2004 VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government. 

Finally, the Board notes that the November 2004 letter 
specifically notified the veteran that he could provide any 
evidence he had in his possession that pertained to his claim   
Additionally, the letter had previously provided the veteran 
with information as to how he could submit evidence directly 
to VA.  The Board believes that this request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
RO referred the veteran for a VA medical examination and 
opinions in October 2001, May 2003 and as directed in the 
Board's October 2004 remand, again in June 2005.   Each of 
these examination reports reflect that they were undertaken 
by an appropriately credentialed medical professional with 
reference to the veteran's claims folder and medical record.  
The contents of these examination opinions will be discussed 
below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony.  
Originally, the veteran requested a local hearing.  Instead, 
in February 2003 at the request of the veteran an informal 
hearing was held.  A memorandum concerning that informal 
hearing has been associated with the veteran's claims folder.  
No further hearing has been requested.       

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for 
residuals of a menisctomy currently evaluated as 10 percent 
disabling.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).
Specific schedular criteria - knee disabilities

(i.)  Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

(ii.)  Arthritis

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2005).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  

Analysis 

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The RO has applied Diagnostic Code 5257 to the veteran's 
right knee.  Diagnostic Code 5257 refers to instability; in 
addition it appears to be a catchall provision which may 
encompass many disabilities not otherwise provided for in the 
rating schedule.  The veteran's main complaint with respect 
to this right knee appears to be instability.  As such, 
Diagnostic Code 5257 is the most appropriate choice.  

As was discussed in the law and regulations section above, a 
veteran who has arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be 
based upon additional disability.  See VAOPGCPREC 
23-97 [citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997)].   The Board believes that based upon the medical 
evidence of record, separate ratings under Diagnostic Codes 
5257 and 5010 are appropriate.  Specifically, the June 2005 
VA examination and August 2005 opinion addendum indicate a 
diagnosis of osteoarthritis of the right knee.  In addition 
to being an appropriate description of the current 
symptomatology, rating the veteran under a combination of 
these two Diagnostic Codes is most advantageous to the 
veteran, as it allows him to receive a higher rating for his 
disability, a total of 20 percent as opposed to the currently 
assigned 10 percent.   

The Board must also consider the possibility of a higher 
rating under any other potentially applicable diagnostic 
code, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
that regard the Board notes that there were no findings of 
ankylosis on examination of either knee.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Thus, the veteran is not entitled to an increased 
rating under Diagnostic Code 5256 for ankylosis.  In 
addition, there is no evidence of a dislocated cartilage in 
the knee as would be necessary under Diagnostic Code 5258.  
The veteran has not requested that additional diagnostic 
codes be considered.  

In short, for reasons stated immediately above the Board 
believes that the separate ratings under Diagnostic Codes 
5257 and 5003 are appropriate.  

Schedular rating

Based on the medical evidence of record concerning the 
condition of the veteran's right knee contained in the 
October 2001, May 2003 and June 2005 VA examinations, the 
veteran's right knee disability manifests as a slight loss of 
range of motion, subjective reports of pain and reports of 
occasional falling.  The October 2001 and June 2005 
examinations contain specific findings that the right knee 
does not show evidence of swelling, redness or gross 
deformity.  Range of motion at June 2005 is from 0 to 135 
degrees, at the May 2003 examination from 0 to 130 and in 
October 2001 from 0 to 130.  As noted above, normal range of 
motion is from 0 to 140 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (2005).  

In order to meet the criteria for the assignment of the next 
highest 20 percent disability rating there must be a showing 
of moderate instability or subluxation.  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." Webster's New 
World Dictionary, Third College Edition (1988), 871.

The three examinations showed a relatively stable right knee 
condition with a slight loss of range of motion and objective 
reports of pain.  By the veteran's own description in May 
2003, incidents of give way or other instability happen only 
"from time to time."  Any instability is not frequent or 
severe enough to require the use of a brace or cane or to 
have resulted in medical treatment.  Indeed, at the time of 
the May 2003 examination, the only give way incident which 
the veteran discussed occurred four years prior, in 1999.   
Accordingly, the evidence of record does not show moderate 
instability or subluxation as would be required for the 
assignment of the 20 percent disability rating.  Rather, the 
very occasional giving way is best described as being 
consistent with slight disability, warranting the assignment 
of a 10 percent rating. 

The Board has also considered the criteria for the assignment 
of a 30 percent disability rating.  It logically follows that 
if the medical evidence of record does not indicate a 
moderate knee disability, it also does not severe disability.  

Accordingly, the criteria for the assignment of a higher 
disability rating than the currently assigned 10 percent 
under Diagnostic Code 5257 have not been met.  

The June 2005 VA examination and August 2005 addendum states 
that the right knee disability has contributed to the 
veteran's development of osteoarthritis of the right knee.  
The medical evidence of record also includes x-ray evidence 
of arthritis.  As such, an additional disability rating under 
Diagnostic Code 5010 is also appropriate.  See VAOPGCPREC 23-
97.  

As has been discussed above, arthritis is rated based on 
limitation of motion of the affected joint, with a 10 percent 
rating warranted if there is x-ray evidence of arthritis and 
limitation of motion is noncompensable.

As indicated by June 2005, May 2003 and October 2001 VA 
examinations the veteran does not have flexion limited to 45 
degrees, the level at which a compensable evaluation is 
warranted under Diagnostic Code 5260.   Additionally, each of 
the three diagnostic reports does not show extension limited 
to 10 degrees as would comport with the assignment of a 10 
percent disability rating under Diagnostic Code 5261.  
Accordingly, the medical evidence of record does not include 
results indicating loss of range of motion which would 
require a compensable evaluation for range of motion.

Accordingly, the veteran's arthritis is rated based on x-ray 
findings of arthritis only.  A 10 percent disability rating 
is there fore assigned under Diagnostic Code 5003.      

In summary, for the reasons set out above the Board has 
determined that the veteran's service-connected right knee 
disability meets the requirements for the assignment of a 
10 percent disability rating and no more under Diagnostic 
Code 5257.  However, an additional 10 percent disability 
rating is assigned under Diagnostic Code 5003.  

DeLuca considerations

The Board has considered the applicability of  38 C.F.R. 
§§ 4.40 and 4.45.  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

With respect to the now separately service-connected 
arthritis, although DeLuca factors apply, there is no 
evidence of limitation of motion due to pain, weakness, 
incoordination, fatiguability and the like which would allow 
for the assignment of additional disability.  The June 2005 
VA examiner did note that after exercise the veteran 
exhibited fatigability.  However, the examiner further noted 
that, in light of the relatively small loss of range of 
motion and the general condition of the knee, excess 
fatigability is part of the veteran's disability, not an 
additional functional loss over what has already been 
compensated.  

The Board believes that the veteran's various complaints, 
including pain and fatigability, are encompassed in the two 
separate 10 percent ratings which are now being assigned. 



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected right knee disability. If the veteran 
wishes to have the RO consider the matter of an 
extraschedular rating or ratings, he should contact the RO.   

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to the right knee 
disability.  

The veteran is seeking entitlement to service connection for 
a lumbar spine disability, claimed as secondary to his 
service-connected right knee disability. 

In connection with this claim the veteran contended (at the 
May 2003 VA examination) that his lumbar spine disability 
began in 1999 after a fall caused by an episode of give away 
by his right knee.   

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

With respect to current disability the Board notes that x-
rays completed at the time of the October 2001 VA examination 
showed minimal, early degenerative joint disease of the 
lumbar spine.  Further, an August 1991 VA examination 
diagnosed lumbar strain.  Accordingly, Wallin element (1) is 
met.  Element (2) is also met; the veteran has been granted 
service connection for a right knee disability.  

The question then before the Board is whether or not the 
competent and probative medical evidence includes and 
indication of a relationship between the veteran's low back 
disability and right knee disability.  There are of record 
two competent medical nexus opinions, the October 2001 VA 
examination report and the May 2003 VA examination report.  

[Although the veteran was referred for a VA examination in 
June 2005, the examiner did not find a current back 
disability and therefore did not discuss nexus.   
Additionally, a March 2001 treatment note (which the 
veteran's representative has asserted is a positive nexus 
opinion) deals with the matter of hip pain only and does not 
discuss any back disability.]  

Both the October 2001 and May 2003 examination reports 
conclude that the veteran's back pain and disability are not 
related to the veteran's right knee injury.  There is no 
competent medical evidence to the contrary.  

The Board has considered the veteran's contentions about the 
purported relationship between his back disability and his 
right knee disability.  To the extent that the veteran 
contends that a current lumbar spine disability was caused by 
the right knee disability, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish a relationship 
between the current back disability and the service connected 
knee disability.  

The veteran has had ample opportunity to present evidence in 
support of his claim.  He has not done so.  See 38 U.S.C.A. 
§ 7107(a) [it is a claimant's responsibility to support a 
claim for VA benefits].

The Board additionally observes that the veteran's 
presentation of the onset and source of his lower back 
disability has changed over time.  During the May 2003 VA 
examination, in connection with his current secondary service 
connection claim, the veteran told the examiner that his low 
back pain began in 1999 after suffering a fall which he 
related to his right knee disability.  However, approximately 
a decade before the purported 1999 fall, the veteran filed a 
claim of entitlement to service connection for the back 
disability on a direct basis.  [In a February 1995 rating 
decision, the Board denied the veteran's claim of entitlement 
of direct service connection of a lumbar spine disability.]  
Pursuant to that appeal, in November 1991 the veteran 
presented sworn testimony that his back disability began with 
an in-service back injury and was still present as of the 
date of that testimony.  See the November 1991 hearing 
transcript, pages 1-4.    

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). Although the Board has 
taken the veteran's recent contentions as to the fall being 
the source of the back disability into consideration, the 
Board finds these statements to be lacking credibility in 
light of his previous claim for service connection for the 
back disability on a direct basis.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Accordingly, as the evidence of record demonstrates that the 
veteran's lumbar spine disability is not related to his is 
service-connected right knee disability, the criteria for 
secondary service connection is not met.  The benefit sought 
on appeal is therefore denied.  

3.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the right knee 
disability.  

Analysis

The veteran contends that he suffers from a right hip 
disability which has developed secondary to the altered gait 
which he contends is required by his service-connected right 
knee disability.  

In regards to current disability, the October 2001 VA 
examination noted x-ray evidence of minimal degenerative 
changes in the veteran's right hip.  Element (1) is therefore  
met.  It is undisputed that element (2), service-connected 
disability, is met due to the veteran's service-connected 
right knee disability.   

With respect to element (3), medical nexus, there is of 
record one medical opinion which links the veteran's hip 
complaints to the service-connected right knee disability.  A 
March 2001 VA treatment note includes the opinion that 
"probably some of his pain is coming from his altered gait 
as a result of knee problems."
Weighing against that opinion are opinions of the October 
2001 VA examination and the May 2003 VA examiners, both of 
which conclude that the veteran's hip complaints are 
unrelated to the service-connected right knee disability.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case there are three competent medical authorities 
offering their opinion on this matter: the March 2001 
treatment notes, the October 2001 VA examiner and the May 
2003 VA examiner.  For reasons expressed immediately below, 
the Board places greater weight of probative value on the 
opinions of the VA examiners than it does on the treating VA 
physician due to the speculative nature of the treating 
physician's note.  

Specifically, the March 2001 treatment note states only that 
"probably some" of the veteran's hip pain is related to the 
right knee disability.  The physician noted the hip pain but 
did not find a diagnosed hip disability and as such related 
only pain and not diagnosed disability to the right knee 
condition.  The Court has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert supra; Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Therefore, the Board thus places 
little weight of probative value on that statement.

In contrast, the October 2001 and May 2003 VA opinions were 
undertaken with a review of the veteran's complete medical 
history and contemporaneous examination to include x-rays.  
Based on the totality of that information both examiners 
concluded that the veteran's hip disability was not related 
to his right knee disability.   The opinions of these 
examiners were not speculative, as was that of the March 2001 
treating note, and were made with reference to the entire 
medical record.  Accordingly, these two opinions outweigh the 
single, more speculative opinion offered in March 2001.  
 
As discussed above with respect to the veteran's lumbar spine 
disability, the veteran's own contentions regarding a nexus 
between a hip disability and the right knee disability are 
not competent medical evidence of that nexus.  See Espiritu, 
supra.   

A preponderance of the evidence is against the veteran's 
claims as to medical nexus. Accordingly, Wallin element (3) 
has not been satisfied. The veteran's claim fails on that 
basis, and the benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to an increased rating for a right knee condition 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5257 is denied.  

Entitlement to a separate disability evaluation of 10 percent 
under Diagnostic Code 5003  for the service-connected right 
knee condition is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to service connection of a lumbar spine 
disability, claimed as secondary to the right knee condition, 
is denied.  

Entitlement to service connection of a right hip disability, 
claimed as secondary to the right knee condition, is denied.   




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


